Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2511
                       Lower Tribunal No. 11-32857
                          ________________


                 Robert Grumet and Michael Muskat,
                                 Appellants,

                                     vs.

                         Orlando Benitez, Jr.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Coffey Burlington, P.L., and Jeffrey B. Crockett, for appellants.

     Burstein & Associates, P.A., and Bernardo Burstein, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.